Citation Nr: 1624178	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  11-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The United States Court of Appeals for Veterans Claims has held that a claim for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the record raises the issue of entitlement to a TDIU in relation to the Veteran's PTSD (See, e.g., February 2016 VA Form 9), the issue of entitlement to a TDIU is properly before the Board and has been listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record reveals that remand is necessary for additional development of the claims on appeal. 

The Veteran was last afforded an examination for his service-connected PTSD in July 2010.  In a statement dated in February 2016, the Veteran's wife has indicated that his PTSD has worsened in severity since his last examination.  Thus, given that it has been nearly 6 years since the Veteran for last examined for his service-connected PTSD, and there is evidence suggesting a worsening of that disability, the Board finds that remand for a new examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The claim for a TDIU is inextricably intertwined with the increased rating claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

1.  Any relevant VA treatment records dating since January 2016 should be obtained and incorporated in the VBMS electronic file.  

2.  After completing the above, schedule the Veteran for a VA PTSD examination to determine the current severity of his PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should also indicate the impact of the Veteran's PTSD and other service-connected disability (type II diabetes) on his ability to obtain and maintain employment, to include the functional limitations caused by the disabilities.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




